UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2407


TIMOTHY GRIFFIN,

                Plaintiff – Appellant,

          v.

U-HAUL INTERNATIONAL INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:13-cv-00346-GCM)


Submitted:   March 6, 2014                   Decided:    March 12, 2014


Before WYNN and     DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Griffin, Appellant Pro Se. Michael Wayne Knapp, BRADLEY
ARANT BOULT CUMMINGS LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy      Griffin    appeals         the    district     court’s       order

denying    relief    on    Griffin’s       motion      to    vacate      an    arbitration

award.      We    have    reviewed      the       record    and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.          Griffin          v.      U-Haul      Int’l        Inc.,    No.

3:13-cv-00346-GCM (W.D.N.C. Nov. 4, 2013).                           We dispense with

oral     argument    because      the     facts      and     legal    contentions       are

adequately       presented   in     the    materials        before     this     court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2